DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 06/03/2022, with respect to the rejections of claims 1-9 and 11-14 under 35 U.S.C. 103 as being unpatentable over Leonid Kalika, (Pub. No.: US 2007/0127417 A1), in view of Kevin Ross, (Pub. No.: US 2015/0358082 A1), and further in view of Bhatti et al., (Pub. No.: US 2011/0038343 A1), and the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Leonid Kalika, (Pub. No.: US 2007/0127417 A1), Kevin Ross, (Pub. No.: US 2015/0358082 A1), and Bhatti et al., (Pub. No.: US 2011/0038343 A1), in view of Jorge Perdomo, (Pub. No.: US 2019/0268906 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 03/03/2022 has been withdrawn. 
4.	The objection of claims 1-5 are withdrawn in view of amendments and cancellation of claims 2-3.

Allowable Subject Matter
5.	Claims 1 and 4-14 (now 1-12) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason of allowance is the inclusion/amendment of the limitation in claim 1 which is not found in cited references.  Further, the prior arts on record do not suggest following:
	“propagating, by a network node that creates the network, a dynamically configured link distance parameter from a backhaul network profile for backhaul as part of a beacon, wherein propagating the configured link distance parameter for backhaul comprises propagating a configured link distance parameter for backhaul only having a range of 300-15000 meters in 300 meter increments;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463